NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PETRA MARTINEZ; STANLEY                  No.    18-16852
ATKINSON,
                                                D.C. No. 5:17-cv-06193-LHK
             Debtors.
______________________________
                                                MEMORANDUM*
PETRA MARTINEZ; STANLEY
ATKINSON,

                Appellants,

 v.

BANK OF NEW YORK MELLON, FKA
The Bank of New York, As Trustee for CHL
Mortgage Pass-Through Trust 2006-HYB4;
et al.,

                Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                              Submitted March 12, 2019**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Petra Martinez and Stanley Atkinson appeal pro se from the district court’s

judgment affirming the bankruptcy court’s order dismissing their adversary

proceeding against certain creditors. We have jurisdiction under 28 U.S.C.

§ 158(d) and § 1291. We review de novo a district court’s decision on appeal from

a bankruptcy court, and apply the same standard of review the district court applied

to the bankruptcy court’s decision. Christensen v. Tucson Estates, Inc. (In re

Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court properly dismissed plaintiffs’ adversary action

because plaintiffs’ claims rely on legal bases rejected by California courts, and

plaintiffs failed to allege facts sufficient to show that they are entitled to relief. See

Saterbak v. JPMorgan Chase Bank, N.A., 199 Cal. Rptr. 3d 790, 795-96 (Ct. App.

2016) (plaintiff bears burden of pleading that a defect in an assignment of a deed of

trust renders the assignment void, rather than voidable); Debrunner v. Deutsche

Bank Nat’l Trust Co., 138 Cal. Rptr. 3d 830, 835 (Ct. App. 2012) (party need not

possess promissory note to foreclose); see also Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation and

internal quotation marks omitted)).

      We reject as meritless plaintiffs’ contention that the bankruptcy court did not


                                            2                                      18-16852
have jurisdiction over this matter.

      We do not consider contentions raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   18-16852